Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby Maurice Nicholson, Jr., appeals the district court’s order denying relief on *45his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Nicholson’s motion for appointment of counsel and affirm for the reasons stated by the district court. Nicholson v. Clarke, No. 1:13-cv-01397-LO-IDD (E.D.Va. Nov. 20, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.